DETAILED ACTION
This office action is in response to the amendment filed on 8/14/2022. In the amendment, claim 21 has been amended, and claims 1-20 are canceled. Overall, claims 21-24 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. EP 2980381 A1 to Sandou et. al. (Sandou) in view of Pub No. US 2008/0216470 A1 to Sedlacek et. al. (Sedlacek). 

In Reference to Claim 21 
Sandou teaches (except for the bolded and italic recitations below):
An engine device, comprising: 
an exhaust gas purification device including: 
a first case (28) configured to remove a carbon compound from an exhaust gas; and 
a second case (29) configured to remove a nitrogen compound from the exhaust gas, 
wherein the first case (28) and the second case (29) are connected through a tube (35, 36, 39), and at least a portion of the tube (35, 36, 39) overlaps with either the first case (28) or the second case (29) in a plan view, and the first case (28) and the second case (29) intersect with each other (see at least Sandou Figs. 1-8 and paragraphs 22-25 and 31-35).
Sandou is silent (bolded and italic recitations above) as to at least a portion of the tube (35, 36, 39) overlaps with either the first case (28) or the second case (29) in a plan view. However, it is known in the art before the effective filing date of the claimed invention to have at least a portion of the tube (exhaust pipe) overlaps (inserted into) second case (SCR) in a plan view. For example, Sedlacek teaches that at least a portion of the tube (16, 36) (which is connected to the engine (14)) overlaps (inserted into) second case (18) in a plan view. Sedlacek further teaches that having such structure provide evenly mixing and distributing the urea and exhaust to the SCR (18) (see at least Sedlacek Figs. 1-3 and paragraphs 7-8). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhaust pipe of Sandou to include the tube (which includes the mixer) overlapping with the second case (SCR) as taught by Sedlacek in order to evenly mix and distribute the urea and exhaust to the SCR.

In Reference to Claim 22 
The engine device according to claim 21 (see rejection to claim 21 above), wherein, a longitudinal direction of the first case (28) is a direction parallel to a crankshaft (4) of the engine (1) in a plan view; and a longitudinal direction of the second case (29) is a direction orthogonal to the crankshaft (4) of the engine (1) in a plan view (see at least Sandou Figs. 1-8 and paragraphs 22-25 and 31-35).

In Reference to Claim 23 
The engine device according to claim 22 (see rejection to claim 22 above), wherein, a longitudinal intermediate portion of the first case (28) is connected to a cylinder head (2) through a first case support bracket (81) (see at least Sandou Figs. 1-8 and paragraphs 22-25 and 31-35).

In Reference to Claim 24 
The engine device according to claim 23 (see rejection to claim 23 above), wherein, the second case is fixed above a flywheel housing (8) through a second case support bracket (112) (see at least Sandou Figs. 1-8 and paragraphs 22-25 and 31-35).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, or 7 of U.S. Patent No. 10,690,034 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 21 of the present application are included in claims 1 or 7 of the issued patent ‘034 since the newly added recitations of “the first case and the second case intersect with each other” in claim 21 of the present application is disclosed in claims 1 and 7 in the issued patent ‘034 “the first case and second case are arranged in L-shape to respectively extend along two side surfaces of the engine, and second case is disposed below the first case and the first case and the second case are connected to each other via urea mixing tube that is positioned in a vertically overlapping region defined by the first case and the second case and between the first case and the second case”.

Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,092,056 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as recited in claim 1 and 7 of the issued patent ‘034 teaches the claim 21 of the present application since the claims 1 and 7 recites that “the first case and the second case are connected via a tube positioned in a vertically overlapping region defined by the first case and the second case, the first case extends away from the vertically overlapping region in a first direction; the second case extends away from the vertically overlapping region in a second direction and the first direction and the second direction are orthogonal”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-24 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/14/2022 have been fully considered but they are not persuasive (regarding the double patent rejection) since claim 21 of the present application reads on claims 1 or 7 of U.S. Patent No. 10,690,034 B2 and claims 1 and 7 of U.S. Patent No. 11,092,056 B2 since the claims recited in claim 1 or 7 of patent ‘034 and claims 1 and 7 of patent ‘056 describe that the first case and the second case intersect with each other (see double patent rejection above) since claims of both of the patents describes that the first and second cases are perpendicular from each other and connected to each other via vertical tube which describes that the first case and the second case intersect with each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2007/0193252 A1 to Mckinley et. al. (Mckinley) teaches a tube overlaps (inserted into) the SCR (second case).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 29, 2022